United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1929
                                   ___________

Homer Mooney,                       *
                                    *
         Appellant,                 *
                                    * Appeal from the United States
    v.                              * District Court for the
                                    * Eastern District of Arkansas.
AT&T Umbrella Benefit Plan #1,      *
                                    * [UNPUBLISHED]
         Appellee.                  *
                               ___________

                             Submitted: March 5, 2010
                                Filed: March 15, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges
                        ___________

PER CURIAM.


       Homer Mooney appeals the district court’s1 adverse grant of summary judgment
in his Employment Retirement Income Security Act lawsuit against AT&T Umbrella
Benefit Plan #1 (the Plan) arising from the denial of long-term-disability (LTD)
benefits. Upon de novo review of the record, we agree with the district court that the
Plan did not abuse its discretion in denying Mooney’s claim for LTD disability
benefits. See Dillard’s Inc. v. Liberty Life Assurance Co. of Boston, 456 F.3d 894,


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
899 (8th Cir. 2006) (plan administrator’s decision will be reversed only if it was
arbitrary and capricious; decision need be only reasonable, meaning it must be
supported by substantial evidence); see also Norris v. Citibank, N.A. Disability Plan
(501), 308 F.3d 880, 883-84 (8th Cir. 2002) (reviewing de novo district court’s
application of abuse-of-discretion standard). Accordingly, we affirm, and we reject
as meritless Mooney’s arguments for reversal. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-